The Irreplaceable CornerTM Company www.amreit.com 2 Disclosure Cautionary Statement Regarding Forward-Looking Statements The Company has made forward-looking statements in these materials which are subject to risks and uncertainties. These statements are based on the beliefs and assumptions of the Company, and on the information currently available to the Company. When used or referred to in these materials, these forward-looking statements may be preceded by, followed by or otherwise include the words “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or similar expressions, or statements that certain events or conditions “will” or “may” occur. These forward-looking statements are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: •revenue of the Company may be lower than expected •occupancy rates from the Company’s properties may deteriorate or fail to recover as predicted; •the Company may not be able to sustain the rental rate increases upon lease renewals that it has recently experienced; •the Company may experience tenant defaults due to recessionary conditions, as well as tenant bankruptcies and abandonments of leases; •general economic conditions, either internationally or nationally or in the jurisdictions in which the Company is doing business, may be less favorable than expected; •legislative or regulatory changes, including changes in environmental regulation, may adversely affect the businesses in which the Company is engaged; •there may be environmental risks and liability under federal, state and foreign environmental laws and regulations; and •changes may occur in the securities or capital markets. Where to Find Additional Information The Company’s stock is registered with the Securities and Exchange Commission (“SEC”) under the 1933 Securities Act and complies with the filing requirements of the 1934 Securities Act.As such, the Company has made its quarterly Form 10Q and Annual Form 10K filings that are available at the SEC’s website at www.sec.gov.Additionally, the Company maintains a web site at www.amreit.com where these public filings can be obtained as well as other corporate and property information. Except for its ongoing obligations to disclose material information as required by the federal securities laws, the Company has no intention or obligation to update these forward-looking statements. www.amreit.com 3 Where Have We Been - Vision 2010 www.amreit.com 4 Vision 2010 - Phases Phase I:Business Model - changes to reach greater efficiency and reduce volatility of earnings.This phase includes the elimination of the general contracting business and IBD Securities business.G&A Savings of approximately $4.5 million per year.Phase I was executed during the 3rd and 4th quarters of Phase II:Capital Structure - changes to reach greater efficiency and reduce volatility of earnings.This will include the simplification of AmREIT’s equity capitalization into one Class of stock, the consolidation of AmREIT into REITPlus and the privatization of the Company.Phase II was executed during 2009. Phase III:Growth & Liquidity - made possible by Phase I and II as we pursue our goal of listing on the NYSE or through an institutional recapitalization. www.amreit.com 5 Phase I - Business Model Changes Pre- Phase I Budgeted 2010 G & A $14.8 million $7.8 million No. of Employees 70 50 Transaction Fee Required To Reach FFO Goal (including bonus) $10 million $1.8 million AmREIT Development Property Management Leasing Asset Management General Contracting IBD Securities www.amreit.com 6 AmREIT $450 Million $8 Million AmREIT, Inc. Phase II - Capital Structure (Three Step Combination) Step One: §Privatization through voluntary De-listing of Class A Shares from trading on NYX Step Two: §Re-domicile AmREIT from Texas to Maryland Step Three: §Reverse merger of AmREIT into REITPlus AmREIT A - 5.3 million shares C - 4.1 million shares D - 11.0 million shares Simplified capital structure with one class of stock outstanding www.amreit.com 7 Strong Balance Sheet, No Material Near Term Maturities Secured Debt Maturities Year Outstanding Amount Percent of Total 3% 11% 8% 24% 27% 11% 2017+ 16% -Total debt represents 48.7% of appraisal value, or approximately 56% of un-depreciated book basis. www.amreit.com 8 Where we are going - Vision 2012 www.amreit.com 9 AmREIT:Strategic Planning Vision 2012 - Objective To provide superior long term returns to Institutional Investors over differing economic cycles(objective) www.amreit.com 10 AmREIT:Strategic Planning Vision 2012 - Advantage Through our 26 years of best of class local acquisition, capitalization, operation and redevelopment expertise (advantage) www.amreit.com 11 AmREIT:Strategic Planning Vision 2012 - Scope And our relentless focus upon the maximization ofvalue on retail & mixed use Irreplaceable Corners ™ within Texas the top jobgrowth market in the U.S.& 12th largest economy in the world, ahead of Mexico, Russia and India (GDP).(scope) www.amreit.com 12 AmREIT:Strategic Planning Vision 2012 - Believability And through leveraging our $1 Billion platform,experienced management team and a portfolio that ranks higher in qualitative measurements than the gold standard of the industry, to become the preferred retail & mixed use investment choice of the best Institutional Investors in the U.S.(believability) www.amreit.com 13 Our Markets Regional Focus, Local Sharpshooter www.amreit.com 14 Where We Invest and Why www.amreit.com 15 Houston, Dallas, San Antonio/Austin …The www.amreit.com 16 AmREIT, Inc.
